Case 1:20-cr-00183-RJJ ECF No. 212, PageID.1124 Filed 06/15/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                           Case No. 1:20−cr−183

   v.                                         Hon. Robert J. Jonker

BARRY GORDON CROFT, JR,

         Defendant.
                                        /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been rescheduled
as set forth below:


                      Motion to Compel (ECF No. 193)
Motion(s):            Motion to Compel (ECF No. 198)
                      Motion to Compel (ECF No. 210)
                      June 16, 2021 01:00 PM
Date/Time:            (previously set for same date and time in Judge Berens's courtroom
                      (650))
Magistrate Judge:     Sally J. Berens
Place/Location:       601 Federal Building, Grand Rapids, MI

Change in location only




                                         SALLY J. BERENS
                                         U.S. Magistrate Judge

Dated: June 15, 2021              By:     /s/ Jenny Norton
                                         Courtroom Deputy
